       Case 1:17-cv-02459-GLR Document 300 Filed 04/09/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


BROCK STONE, et al.,                        *

            Plaintiffs,                     *

      v.                                    *          CIVIL NO.: GLR-17-2459

DONALD J. TRUMP, et al.,                    *

             Defendants.                    *
                                          ******

                                        ORDER


                                                                       9th
     In accordance with the foregoing Memorandum Opinion, IT IS this ________ day of April,

2020, hereby ORDERED that, upon remand:

            The Plaintiffs’ Motion to Compel (ECF 177) is GRANTED.




                                                              /s/
                                                A. David Copperthite
                                                United States Magistrate Judge
